McCay, Judge.
The only question in this case is, whether the Act of March, 1869, bars the suit, notwithstanding section 2881 of the Code. Hoes the fact that the plaintiff did sue within time, that his case was dismissed, and that he sued again within six months, save him from the operation of the Act of March, 1869?
'Mithout question, by the terms of the Act of 1869, no such exception is made. It is also certainly true that this exception to the operation of the statutes of limitation, is one that depends upon positive statutory enactment; that is, does not come within that class of exceptions known as judicial, as when the statute is held not to run where the plaintiff is prohibited by law from suing.
The Aet of 1869 says all actions, and it goes into detail, mentioning* class after class of actions, and repeats in each case all actions. It closes by providing that all causes of action accruing since the 1st of June, 1865, shall be governed by the Code. It seems to me that independently of the general rules to which. I shall hereafter revert, this last section of the Act of 1869 is conclusive.
After providing that all causes of action accruing before the 1st of June, 1865, shall be brought by the 1st of January (then) next, it says all causes of action accruing since the 1st of June, 1865, shall be governed by the Code. The mean*341ing evidently is as to all causes of action accruing before 1st of June, 1865, the Act of 1869 is to be taken as the statute of limitations, but as to those accruing since, the Codeis tobe the rule.
It is the settled rule of the Courts in England and America, that statutes of limitation are to be strictly construed; that is, that exceptions to their provisions are not to be made unless they be contained in the Acts themselves: 3 Gill & Johnston, 394; 1 Peters, 360; 3 Peters, 270; 8 Cranch, 84; Ibid.; 98; 5 Peters, 407; 1 Cowan, 356. No exception can be claimed unless it be expressly mentioned, and general words are to receive a general construction. In 17 "Vesey, Sir William Grant decided that absentees were not excepted in the Jamaica Act, and said as they were not expressly excepted it is to be considered they were intentionally omitted. So Chancellor Kent, in Demorast vs. Wyncoop, 3 Johnston’s Chancery, 146, says, “ it would not only be impolitic but contrary to established rule, both in law and equity, to depart from the plain meaning and literal expression of these statutes.” See, also, on this same general idea, McIver vs. Ragan, 2 Wheaton, 25, where the same principle, to-wit: that it is the duty of Courts to keep within the letter of the exceptions, is insisted on by Chief Justice Marshall.
The only question, as it seems to me, that can arise under these rules is, not whether the case comes within the equity of the exceptions, but what was the intent of the Act of 1869. One cannot help feeling that if it was the intent of the Legislature to keep this section of the Code in operation as to the class of actions covered by the Act of 1869, it would have said so. There are some exceptions expressly mentioned, and it is a rule, as well of law as of common sense, that if some exceptions be mentioned, the intent to exclude others is plainly indicated. As we have said, the Act is itself stronger even than this, since the last section almost in terms provides that the provisions of the Code are not intended to be left of force as to the cases covered by the Act of 1869. The words are not, that as to causes of action since 1865, they shall be barred *342at the times fixed by the Code, but they shall be regulated by the provisions of the Code. The meaning evidently is, that as to causes of action accruing before the 1st of June, 1865, the Act of 1869 is the sole rule, the sole statute of limitations as it stands. As to causes of action accruing since 1st of June 1865, the rules of the Code, limiting the time within which suit shall be brought, and providing exceptions, etc., shall govern the rights of the parties.
We think, too, the very question now made is in effect decided by this Court in Harrison vs. Walker, 1 Kelly, 32. There this very exception was in question. The statute of limitations of 1767 did not contain this exception. That Act was superseded by another general Act of limitations, passed in 1805. Whilst this latter Act was of force, this exception was introduced as applicable to all suits. In 1806, an Act was passed declaring that the Act of 1767 should be revived, and this Court held that, as the Act of 1767 did not contain this exception, it was not a part of the law of this State. The* cases are, as I think, precisely analogous, only that the case in 1st Kelly is' not so strong as this, because the last section of the Act of 1869 seems to take it for granted that none of the provisions of the Code attach to the Act of 1869.' It is always a dangerous thing for Courts to make law. The Constitution gives that power to the Legislature, and when Courts, to carry out their notions of right and justice,' undertake to add terms to the legislative will, they are out of their proper sphere.
Judgment affirmed.